914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dwight PURK, Plaintiff-Appellant,v.Robert KRUPANSKY, Circuit Judge, David Nelson, CircuitJudge, Robert Holmes Bell, Judge, Walter H. Rice,Judge, Defendants-Appellees.
No. 90-3317.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
This pro se tax protestor appeals the district court's judgment revoking in forma pauperis status in the district court and dismissing his complaint.  He moves for appointment of counsel and requests in forma pauperis status on appeal.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Dwight Purk alleged that defendants, four federal judges, conspired to deprive him of his property and his constitutional rights.  Defendants rendered judgments adverse to Purk in prior lawsuits against the United States, the Internal Revenue Service, its agents and his former employers and supervisors.  He requested monetary and injunctive relief.


4
The district court initially granted in forma pauperis status and ordered that the complaint be filed.  Subsequently the district court determined that Purk was an abusive and prolific litigator who was no longer entitled to proceed under 28 U.S.C. Sec. 1915(a).  Pauper status was revoked and the complaint was dismissed.


5
Upon review, we conclude that the district court did not abuse its discretion by revoking pauper status and dismissing the complaint.  The privilege of proceeding as a pauper is not absolute and may be denied to parties with a history of abusive, frivolous or malicious litigation.  See In re MacDonald, 109 S. Ct. 993, 996 (1989) (per curiam);  Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir.1989) (per curiam).  Purk has a demonstrated history of frivolous litigation.


6
We further note that the appellate court is similarly authorized to deny pauper status.   See Maxberry, 879 F.2d at 224.  We caution appellant that further sanctions may be imposed and pauper status may be permanently denied on appeal if he demonstrates a continuing pattern of filing frivolous or malicious appeals.


7
Accordingly, the request for in forma pauperis status is granted for the limited purpose of deciding this appeal.  The granting of this motion does not affect the district court's decision.  The motion for appointment of counsel is denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation